                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

NRO BOSTON, LLC, et al.,                      *
                                              *
               Plaintiffs,                    *
                                              *
       v.                                     *               Civil Action No. 18-cv-10060-IT
                                              *
YELLOWSTONE CAPITAL, LLC,                     *
et al.,                                       *
                                              *
               Defendants.                    *

                                              ORDER

                                         February 21, 2019

TALWANI, D.J.

       After the court allowed Defendants’ motions to dismiss [#34, #37, #40, #42, #58, and

#65] in open court, Defendants Yellowstone Capital, LLC, (“Yellowstone”) and Yitzhak Stern

filed the pending Motion for Order of Dismissal of Yitzhak Stern [#122]. The relief requested –

that the court formalize the oral order – is appropriate and will be entered in a separate order as

to Defendant Stern and the other defendants who have been dismissed from this action for lack

of personal jurisdiction.

       In granting this request, the court takes no position on Yellowstone and Stern’s

contention that a subpoena served in a different jurisdiction is improper.

       IT IS SO ORDERED.

February 21, 2019                                     /s/ Indira Talwani
                                                      United States District Judge
